Title: Metellus, [24 October 1792]
From: “Metellus”
To: 



[Philadelphia, October 24, 1792]

For the Gazette of the United States.
The votaries of Mr. Jefferson, whose devotion for their idol kindles at every form, in which he deigns to present himself, have deduced matter of panegyric from his opposition to the measures of the government. ’Tis according to them the sublimest pitch of virtue in him, not only to have extra-officially embarrassed plans, originating with his colleagues, in the course of their progress, but to have continued his opposition to them, after they had been considered and enacted by the legislature, with such modifications as appeared to them proper, and had been approved by the chief magistrate. Such conduct, it seems, marks “a firm and virtuous independence of character.” If any proof were wanting of that strange inversion of the ideas of decorum, propriety and order, which characterizes a certain party, this making a theme of encomium of what is truly a demonstration of a caballing, self-sufficient and refractory temper, would afford it.
In order to shew that the epithets have been misapplied, I shall endeavor to state what course a firm and virtuous independence of character, guided by a just and necessary sense of decorum, would dictate to a man in the station of Mr. Jefferson.
This has been rendered more particularly requisite, by the formal discussion of the point, which appears to be the object of a continuation of a defence of that gentleman, in the American Daily Advertiser of the 10th inst.
The position must be reprobated that a man who had accepted an office in the executive department, should be held to throw the weight of his character into the scale, to support a measure, which in his conscience he disapproved, and in his station had opposed—Or that the members of the administration should form together a close and secret combination, into whose measures the profane eye of the public should in no instance pry. But there is a very obvious medium between aiding or countenancing, and intriguing and machinating against a measure; between opposing it in the discharge of an official duty, or volunteering an opposition to it in the discharge of no duty; between entering into a close and secret combination with the other members of an administration, and being the active leader of an opposition to its measures.
The true line of propriety appears to me to be the following: A member of the administration, in one department, ought only to aid those measures of another, which he approves—where he disapproves, if called upon to act officially, he ought to manifest his disapprobation, and avow his opposition; but out of an official line he ought not to interfere, as long as he thinks fit to continue a part of the administration. When the measure in question has become a law of the land, especially with a direct sanction of the chief magistrate, it it is peculiarly his duty to acquiesce. A contrary conduct is inconsistent with his relations as an officer of the government, and with a due respect as such, for the decisions of the legislature, and of the head of the executive department. The line here delineated, is drawn from obvious and very important considerations. The success of every government—its capacity to combine the exertion of public strength with the preservation of personal right and private security, qualities which define the perfection of a government, must always naturally depend on the energy of the executive department. This energy, again, must materially depend on the union and mutual deference, which subsist between the members of that department, and the conformity of their conduct with the views of the executive chief.
Difference of opinion between men engaged in any common pursuit, is a natural appendage of human nature. When only exerted in the discharge of a duty, with delicacy and temper, among liberal and sensible men, it can create no animosity; but when it produces officious interferences, dictated by no call of duty—when it volunteers a display of itself in a quarter, where there is no responsibility, to the obstruction and embarrassment of one who is charged with an immediate and direct responsibility—it must necessarily beget ill humour and discord between the parties.
Applied to the members of the executive administration of any government, it must necessarily tend to occasion, more or less, distracted councils, to foster factions in the community, and practically to weaken the government.
Moreover the heads of the several executive departments are justly to be viewed as auxiliaries to the executive chief. Opposition to any measure of his, by either of those heads of departments, except in the shape of frank, firm, and independent advice to himself, is evidently contrary to the relations which subsist between the parties. And it cannot well be controverted that a measure becomes his, so as to involve the duty of acquiescence on the part of the members of his administration, as well by its having received his sanction in the form of a law, as by its having previously received his approbation.

In the theory of our government, the chief magistrate is himself responsible for the exercise of every power vested in him by the constitution. One of the powers entrusted to him, is that of objecting to bills which have passed the two houses of Congress. This supposes the duty of objecting, when he is of opinion, that the object of any bill is either unconstitutional or pernicious. The approbation of a bill implies, that he does not think it either the one or the other. And it makes him responsible to the community for this opinion. The measure becomes his by adoption. Nor could he escape a portion of the blame, which should finally attach itself to a bad measure, to which he had given his consent.
I am prepared for some declamation against the principles which have been laid down. Some plausible flourishes have already been indulged. And it is to be expected, that the public ear will be still further assailed with the commonplace topics, that so readily present themselves, and are so dexterously retailed by the traffickers in popular prejudice. But it need never be feared to submit a solid truth to the deliberate and final opinion of an enlightened and sober people.
What! (it will probably be asked) is a man to sacrifice his conscience and his judgement to an office? Is he to be a dumb spectator of measures which he deems subversive of the rights or interests of his fellow-citizens? Is he to postpone to the frivolous rules of a false complaisance, or the arbitrary dictates of a tyrannical decorum, the higher duty, which he owes to the community?
I answer, No! he is to do none of these things. If he cannot coalesce with those, with whom he is associated, as far as the rules of official decorum, propriety & obligation may require, without abandoning what he conceives to be the true interest of the community, let him place himself in a situation in which he will experience no collision of opposite duties. Let him not cling to the honor or emolument of an office whichever it may be that attracts him, and content himself with defending the injured rights of the people by obscure or indirect means. Let him renounce a situation which is a clog upon his patriotism; tell the people that he could no longer continue in it without forfeiting his duty to them, and that he had quitted it to be more at liberty to afford them his best services.
Such is the course which would be indicated by a firm and virtuous independence of character. Such the course that would be pursued by a man attentive to unite the sense of delicacy with the sense of duty—in earnest about the pernicious tendency of public measures, and more solicitous to act the disinterested friend of the people, than the interested ambitious and intriguing head of a party.
Metullus.
